Exhibit 10.1

Employment Agreement


Agreement effective May 1, 2002, between MapInfo Corporation, One Global View,
Troy, New York 12180 ("MapInfo" or "Company"), and MARK CATTINI ("Cattini").


1.     EMPLOYMENT AND TERM

1.1          Upon execution of this Employment Agreement (the "Agreement"), it
is hereby acknowledged that this agreement and any exhibits hereto, constitute
the entire understanding between the parties, and all previously executed
employment agreements, together with any addendums (including the agreement
effective January 1, 2001) previously executed by both parties, are hereby null
and void. No waiver or modification of the terms hereof shall be valid unless in
writing and signed by both parties and only to the extent therein set forth.

1.2          MapInfo agrees to continue employment of Cattini, and he agrees to
serve as MapInfo's President and Chief Executive Officer.

1.3          Cattini shall devote his best and full-time efforts to fulfilling
his responsibilities to MapInfo. He shall use his individual expertise to the
extent possible for effective sales/profits operation of the company, as well as
the growth of the business, subject to the control, discretion and approval of
the Board of Directors. In the performance of his duties, he shall make an
office in the U.S. headquarters of MapInfo or such geography as approved by the
Board of Directors of MapInfo.

1.4          Term. The term of this Agreement shall begin on May 1, 2002, and
continue until April 30, 2005, unless terminated by MapInfo at any time for
"Cause" in accordance with any of the following definitions for the purpose of
this Agreement, or inability to perform as set forth in Section 5 below.


2.     COMPENSATION AND BENEFITS

2.1          The Company shall pay to Cattini a salary of not less than
$250,000.00 per annum, in accordance with the standard payroll practices of the
Company. Cattini's base salary will increase by $50,000.00 on October 1, 2002,
and then annually from that date as approved by The Company Board of Directors.
Cattini shall receive stock options of 20,000 per annum commencing on the next
general company issuance (on or about January 15, 2003).

2.2         For termination other than cause, Cattini shall be provided
reimbursement up to One-Hundred Fifty Thousand Dollars ($150,000.00) for the
following receipted expenses:

 

2.1.1     Sale and move from Loudonville home: realtor fee and other customary
closing costs, any loss on difference between purchase price and sale price,
packing and shipping of all personal property from New York to the United
Kingdom; and

2.1.2     Air transportation from New York to United Kingdom for Cattini, wife
and children.

2.3          At the expiration of this Agreement (April 30, 2005), should either
the Company or Cattini decide not to renew, Cattini shall receive one (1) year
of his then current full base salary upon expiration of this contract (April 30,
2005). Further, The Company is obligated to give Cattini one-year's notice (by
April 30, 2004) if they do not intend to renew his Agreement upon its
expiration. Receipt of this severance payment shall be contingent upon Cattini's
execution of a Reasonable General Release of the Company, which is prepared by
the Company.

2.4         The Company shall reimburse Cattini for all reasonable out-of-pocket
expenses incurred in connection with the performance of his duties hereunder,
payable in accordance with the standard expense account procedures of MapInfo.

2.5         Cattini shall be entitled to participate on the same basis, subject
to the same qualifications, as other employees of the Company in any disability,
pension, life insurance, health insurance, hospitalization and other fringe
benefit plans in effect with respect to other employees of the Company, in
accordance with the written terms of said plans which shall be controlling.

2.6         The Company shall pay all expenses of an annual physical for
Cattini, to the extent such expenses are not covered by the Company's existing
health insurance plan. The income tax implications of all of this compensation
shall be the responsibility of Cattini.

2.7         While he is employed, Cattini will be eligible to earn incentive
compensation in accordance with the MapInfo Executive Incentive Compensation
Program (hereafter, "MEICP") based on the Company's and Cattini's performance
during each fiscal year as follows:

2.7.1     An additional 85.7% (percent) of Cattini's annual base salary may be
earned, payable quarterly, for achieving targeted Company objectives and
additional compensation will be earned for achieving above targeted objectives
as outlined each fiscal year in Cattini's approved MEICP. Such payments are
payable forty-five (45) days after the end of the fiscal year; and

2.7.2     Cattini's annual incentive compensation target may be increased from
time to time in accordance with the normal business practices of the Company.

3.     INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION


Cattini reaffirms his previously executed attached Employee Intellectual
Property, Confidential Information and Non-Competition Agreement.


4.     IRREPARABLE INJURY

4.1        Both parties hereto recognize that the services to be rendered by
Cattini during the term of his employment are special, unique and of
extraordinary character, and Cattini acknowledges that any violation by him of
Section 3 of this Agreement may cause the Company irreparable injury.

4.2        In the event of a breach or threatened breach by Cattini of the
provisions of said Section 3, MapInfo shall be entitled to an injunction
restraining Cattini from violating the terms thereof, and from providing any
confidential information to any person, firm, corporation, association or other
entity, whether or not Cattini is then employed by, or an officer, director, or
owner thereof.

4.3        Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Cattini.


5.        EARLY TERMINATION

Definititions for purposes of this Agreement:

"Cause

" shall be defined and limited to (i) the willful and continued failure by
Cattini to substantially perform his duties hereunder (other than any such
failure resulting from Cattini's incapacity due to physical or mental illness),
or (ii) conviction for any crime other than simple offenses or traffic offenses;
(iii) breach of Cattini's fiduciary responsibilities to the Company; (iv)
conduct reflecting moral turpitude; (v) commission of fraud or gross misconduct
in Cattini's dealings with or on behalf of the Company; (vi) breach of any duty
of confidentiality owed the Company.



"Change in Control of the Company"

shall mean an acquisition (directly or indirectly)



resulting in more than 50% of the Company's voting stock or assets being
acquired by one or more entities that thereby gain management control of the
Company. This section shall govern in case of any conflict between the wording
of this Agreement and the wording of the plan under which any options were
granted to Cattini.

"Good Reason"

shall mean a failure by the Company to comply with any material provision of
this Agreement which has not been cured within ten (10) days after Cattini has
given written notice of such noncompliance to the Company.



"Notice of Termination"

shall mean a written notice to the other party that Cattini is terminating or to
be terminated for one of the reasons set forth in this Agreement.



5.1         Cattini's employment hereunder may be terminated prior to the
Contract Expiration Date under any one of the following circumstances:

5.1.1      the death of Cattini;

5.1.2      a mental, physical or other disability or condition of Cattini which
renders him incapable of performing his obligations under this Agreement for a
period of three (3) consecutive months;

5.1.3      by Cattini for either (i) Good Reason or (ii) a Change in Control of
the Company;

5.1.4      by the Company for Cause.

5.2         Any termination of Cattini's employment by the Company or by Cattini
shall be communicated by written Notice of Termination to the other party
hereto.

5.3        "Date of Termination" shall mean:

5.3.1     if Cattini's employment is terminated by his death, the date of his
death;

5.3.2     if Cattini's employment is terminated by reason of the event specified
in subsection 5.1.2. above, sixty (60) days after Notice of Termination is given
(provided that Cattini shall not have returned to the performance of his duties
on a full-time basis during such sixty (60) day period;

5.3.3     if Cattini's employment is terminated for Cause pursuant to subsection
5.1.4. above, the date the Notice of Termination is given or later, if so
specified in such Notice of Termination; and

5.3.4     if Cattini's employment is terminated for any other reason, the date
on which a Notice of Termination is given.

5.4         If within thirty (30) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date fixed, either by arbitration award or by a final judgment, order or decree
of a court of competent jurisdiction.

 

6.        COMPENSATION UPON EARLY TERMINATION OR DISABILITY

6.1         During any period that Cattini fails to perform his duties hereunder
as a result of incapacity due to physical or mental illness ("disability
period"), Cattini shall continue to receive his full base salary at the rate
then in effect for such period until his employment is terminated pursuant to
5.1.2 above, provided that payments so made to Cattini during the disability
period shall be reduced by the sum of the amounts, if any, payable to Cattini at
or prior to the time of any such payment under disability benefit plans of the
Company and which were not previously applied to reduce any such payment.

6.2.        If Cattini's employment is terminated by his death, the Company
shall have no further payment obligations to Cattini other than those arising
from his employment prior to his death.

6.3         If Cattini's employment shall be terminated for Cause, the Company
shall pay Cattini his full base salary through the Date of Termination at the
rate in effect at the time Notice of Termination is given, and any incentive
compensation earned under Section 2.7 through the Date of Termination.
Thereafter, the Company shall have no further obligations to Cattini under this
Agreement.

6.4          If Cattini shall terminate his employment by resigning for other
than good reason, the Company shall pay Cattini his full base salary for six
months from the Date of Termination at that rate in effect at the Notice of
Termination is given. Receipt of this severance payment shall be contingent upon
Cattini's execution of a Reasonable General Release of the Company, which is
prepared by the Company.

6.5         If Cattini's employment shall be terminated by MapInfo for reasons
other than those specified in Sections 5.1.2, 5.1.3 or 5.1.4 above, or Cattini
shall terminate his employment for good reason, then:

6.5.1     At his choice, Cattini can either: (1) continue to be paid his full
base salary, plus target incentive, for the remaining period in his contract
(but, in no case, less than two years), or (2) opt to receive a lump-sum payment
equivalent to his actual highest annual base, plus incentive, earnings to be
based upon the immediate past five-year period; and

6.5.2     the Company shall continue Cattini's health and dental insurance
coverage for the one year period following the Date of Termination on the same
terms as provided to other MapInfo employees.

 

6.5.3     Provision of the above severance payments and benefits shall be
contingent upon Cattini's execution of a Reasonable General Release of the
Company, which is prepared by the Company.

6.6         Upon any change in control of the Company, where Cattini is not the
surviving President and Chief Executive Officer, or is offered a position not
acceptable to him, then, at his option, his employment shall terminate upon such
change in control, and:

6.6.1     Cattini shall either:

(1) continue to receive his full base salary plus his incentive earnings target
(as outlined in sections 2.5.1 above) for the remaining period in his contract
(but, in no case, less than two years); or

(2) opt to receive a lump-sum payment equivalent to his highest two-year's (of
the immediate past five-year period) full base salary plus actual incentive
earnings,

both payable by the company; and

6.6.2   the controlling company shall continue Cattini's health and dental
insurance coverage for the applicable period stated in section 6.6.1 on the same
terms as provided to other company employees.

6.6.3   provision of the above severance payments and benefits shall be
contingent upon Cattini's execution of a Reasonable General Release of the
controlling company, which is prepared by the controlling company.

6.7         Upon any change in control of the Company, all unexpired and
unvested options of Cattini to purchase common stock of the company shall
immediately vest as of the date of such change in control, for such period of
time and upon such terms as are provided in the plan under which the options
were granted.

7.        NOTICES

All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth in the
records of the Company. Notices to MapInfo shall be addressed to the attention
of the Chairman of MapInfo Corporation, with a copy to the Board of Directors of
MapInfo Corporation.

 

8.        SUCCESSORS

8.1         Under this Agreement, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all, or substantially all, of
the Company's business and/or assets, will be required to expressly assume and
agree to comply with this Agreement in the same manner and to the same extent
that the Company would be required to comply as if no such succession had taken
place.

Failure of the Company (or any successor to its business and/or assets) to
obtain such agreement prior to the effectiveness of any such succession shall,
at Cattini's option to treat it as such, be a breach of this Agreement, except
for the purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.

8.2         This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns; provided, however, that except as
provided in this Section 9, this Agreement may not be assigned by either of the
parties hereto. If Cattini should die while any amounts would still be payable
to him, all such amounts earned, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Cattini's designee or, if
there be no such designee, to Cattini's estate.

9.         ARBITRATION

9.1         Except as otherwise provided in Section 4 above, any dispute or
claim relating to or arising out of employment with the Company, whether based
on contract, tort or otherwise, but not including statutory claims, shall be
subject to final and binding arbitration in the State of New York in accordance
with the applicable commercial arbitration rules of the American Arbitration
Association in effect at the time the claim or dispute arose.

9.2         The arbitrator shall have jurisdiction to determine any such claim,
and may grant any relief authorized by law. Their binding decision is based on,
and supported by, written findings of fact and conclusions of law.

9.3         Any claim or dispute subject to arbitration shall be deemed waived,
and shall be forever barred, if arbitration is not initiated within twelve (12)
months of the date the claim or dispute first arose.

10.        GOVERNING LAW AND FORUM

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof,
and the parties herein consent to the exclusive jurisdiction of the New York
State Supreme Court, County of Rensselaer, or the United States District Court
for the Northern District of New York, as may be applicable.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.

 

                              MAPINFO CORPORATION

 

_/s/ Mark Cattini____________________

BY: _/s/ John C. Cavalier__________________ MARK
CATTINI                                 JOHN C. CAVALIER
President & Chief Executive Officer             Chairman of the Board



 

 